Case 8:20-cv-01035-RGK-KK Document 37 Filed 07/31/20 Page 1 of 1 Page ID #:31




 1
 2
                                          JS-6
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    STEPHEN S. MILLER,                           Case No. SACV 20-1035-RGK (KK)
11                               Petitioner,
12                          v.                     JUDGMENT
13    DIRECTOR OF ATASCADERO
      STATE HOSPITAL,
14
                                 Respondent.
15
16
17
18
           Pursuant to the Order Summarily Dismissing Action Without Prejudice, IT IS
19
     HEREBY ADJUDGED that this action is DISMISSED without prejudice.
20
21
22
     Dated: July 31, 2020
23                                             HONORABLE R. GARY KLAUSNER
                                               United States District Judge
24
25
26
27
28
